 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILL HANSEN,                                       No. 2:19-CV-0179-KJM-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    LMB MORTGAGE SERVICES, INC., et
      al.,
15
                          Defendants.
16

17

18                   Plaintiff, who is proceeding with retained counsel, brings this civil action under

19   the Telephone Consumer Protection Act (TCPA). Defendants have appealed the District Judge’s

20   January 21, 2020, order denying their motion to compel arbitration. See ECF Nos. 40 (order) and

21   43 (notice of appeal). On the court’s own motion, the scheduling conference set for hearing

22   before the undersigned on February 27, 2020, is vacated pending resolution of the appeal and

23   return of jurisdiction to this court.

24                   IT IS SO ORDERED.

25   Dated: February 20, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
